Section 44 of the plank-road act (chap *Page 531 
210, Laws of 1847) provides that the stockholders of every plank-road company "shall be liable in their individual capacity for the payment of the debts of such company for an amount equal to the amount of the stock severally held by them over and above such stock;" and it is provided in section 46 that "in any action against any corporation formed under the provisions of this act, the plaintiff may include as defendants any one or more of the stockholders of such company who shall, by virtue of the provisions of this act, be claimed to be liable to contribute to the payment of the plaintiff's claim; and if judgment be given against such company in favor of the plaintiff, for his claim or any part thereof, and any one or more of the stockholders, so made defendants, shall be found to be liable as aforesaid, judgment shall also be given against him or them, and shall show the extent of his or their liability individually;" but the execution on such judgment can only be levied on the property of the stockholders for any deficiency that may remain unsatisfied after the property of the company has been levied on and applied thereto.
The same section also declares that "suits may be brought against one or more stockholders, who are claimed to be liable for any debt owing by the company, or any part of such debt, without joining the company in such suit; but no such suit shall be so brought until judgment on the demand shall have been obtained against the company, and execution thereon returned unsatisfied, in whole or in part, or the company shall have been dissolved."
It will thus be seen that two remedies are given to every creditor of such company, of which he has the choice; to sue the company and join in such suit any of the stockholders; or to sue any of the stockholders after he has first sued the company, and has failed by an execution to obtain satisfaction; and in this case the latter choice was made.
This action was commenced more than six years after the debt was created, but within about one year after the execution in the suit against the company had been returned unsatisfied. *Page 532 
The General Term held that the action was barred by the statute of limitations, and upon that ground alone reversed the judgment in favor of the plaintiff entered at the circuit, and granted a new trial.
The plaintiff claims that his cause of action is saved from the statute of limitations by section 105 of the Code, which provides that "when the commencement of an action shall be stayed by injunction or statutory prohibition, the time of the continuation of the injunction or prohibition shall not be part of the time limited for the commencement of the action."
I am of the opinion that the action was not barred. It did not accrue, and could not have been commenced until the execution against the company was returned unsatisfied; and hence the time limited for its commencement is to be computed from that time. (Angell on Lim., 46.) It matters not that the plaintiff might have pursued his remedy in another form against the company and any of the stockholders. He was not obliged to pursue that remedy. He had the right to rely upon this action as his remedy. And the only question for us to consider is, when he had the right to commence this action, and this, we find, was in June, 1861. Hence, the General Term erred in holding that the action was barred.
For affirmance, GRAY, LEONARD and HUNT, CC.
For reversal, EARL, C.; LOTT, Ch. C., not sitting.
Judgment affirmed.